Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 1 of 11




                     IN THE UNITED STATES COURT
                   FOR THE DISTRICT OF PUERTO RICO


     MAGDA C. RODRÍGUEZ-
     RODRÍGUEZ ET AL.,

           Plaintiffs,

                    v.                   CIV. NO.: 19-2138 (SCC)
                                                   20-1095 (SCC)
     DOCTOR’S ASSOCIATES, LLC.,

           Defendants



                         OPINION AND ORDER

         Plaintiffs Magda Rodríguez-Rodríguez and Félix Peña-

    Fernández filed this action under federal question and

    diversity jurisdiction seeking vacatur of the Award of

    Arbitrator   (the    “Award”)   entered   by    the   American

    Arbitration Association (“AAA”) against them and in favor of

    Defendant Doctor’s Associates, LLC (“Doctor’s”) regarding

    the termination of certain franchise agreements. See Docket

    No. 1. Several months later, Doctor’s filed a separate action in

    this Court seeking confirmation of the Award. See Docket No.

    1 of Case No. 20-1095. The two actions were consolidated at

    the request of Plaintiffs. See Docket No. 18. Pending before the

    Court are Mr. Peña and Ms. Rodríguez’s separate Motions to

    Dismiss Doctor’s’ petition, arguing that the “rights, titles and

    interests” under the franchise agreements have already been

    adjudicated in this Court via a criminal forfeiture proceeding
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 2 of 11

    RODRÍGUEZ-RODRÍGUEZ ET AL. v.                                      Page 2
    DOCTOR’S ASSOCIATES, LLC.



    against Mr. Peña and therefore the petition should be

    dismissed. See Docket No. 21; Docket No. 26 of Case No. 20-

    1095. 1 Doctor’s opposed both Motions. See Docket Nos. 19, 28.

        I.      Factual and Procedural Background

         In 2015, Doctor’s entered into three franchise agreements

    with Plaintiffs, under which Plaintiffs – who were married at

    the time – agreed to run three Subway restaurants in Puerto

    Rico according to Doctor’s’ proprietary system of operation

    (the “Franchise Agreements” or “Agreements”). 2 See Docket

    No. 3, Exs. 1, 2, 3 of Case No. 20-2095. In March of 2019,

    Doctor’s commenced an arbitration proceeding pursuant to

    an arbitration clause in the Franchise Agreements through the

    AAA against Plaintiffs seeking to terminate the Agreements

    and other relief. See Docket No. 1, ¶ 6 of Case No. 20-1095.

         Prior to the commencement of the arbitration, Mr. Peña

    had pled guilty to thirteen counts of bank fraud in criminal

    case number 18-426. See Docket No. 20, Ex. 3 of Case No. 20-

    1095. As a result, the Court issued a preliminary forfeiture

    order on October 12, 2018, pursuant to 21 U.S.C. § 853(n)

    (“Section 853”) and Federal Rule of Criminal Procedure 32.2


    1 Mr. Peña filed an earlier Motion to Dismiss at Docket Number 20 of Case
    Number 20-1095, but this Court ruled that it will only consider the
    arguments raised in the renewed Motion to Dismiss at Docket Number 26,
    pursuant to Mr. Peña’s own request, however, the Court will consider the
    documents attached to the Motion.
    2 Those Franchise Agreements will hereinafter individually be referred to

    as Franchise Agreement #18256, Franchise Agreement #66058 and
    Franchise Agreement #21043, respectively.
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 3 of 11

    RODRÍGUEZ-RODRÍGUEZ ET AL. v.                             Page 3
    DOCTOR’S ASSOCIATES, LLC.



    (“Rule 32.2.”), under which Mr. Peña agreed as part of his plea

    to forfeit his “rights, title and interest” in Franchise

    Agreement #18256 and Franchise Agreement #21043 to the

    United States as proceeds of his illegal conduct. See Docket

    No. 20, Ex. 2 of Case No. 20-1095.

         Pursuant to 21 U.S.C. § 854(n)(2) and Rule 32.2(c),

    Doctor’s filed for relief from forfeiture as a third-party

    petitioner in an ancillary proceeding to the criminal matter,

    arguing that it had superior rights and interests in the

    forfeited Franchise Agreements. See Docket No. 20, Ex. 3 of

    Case No. 20-1095. Ms. Rodríguez also sought relief from

    forfeiture,   invoking     an   alleged   community   property

    exemption in light of her divorce from Mr. Peña. See id. The

    Court denied both petitions, holding that because the

    Franchise Agreements did not transfer ownership of Doctor’s’

    rights to Mr. Peña, the property subject to forfeiture – Mr.

    Peña’s “rights, title and interest” in the Franchise Agreements

    – and Doctor’s’ property are distinct, and therefore Doctor’s

    did not have a superior interest in the forfeited property such

    that the preliminary forfeiture order was unwarranted. See

    Docket No. 20, Ex. 4 of Case No. 20-1095. As for Ms.

    Rodríguez, the Court held that Congress refrained from

    including an innocent spouse exemption in Section 853, and

    her motion for relief from forfeiture was denied. See Docket

    No. 20, Ex. 3 of Case No. 20-1095. Doctor’s filed for

    reconsideration, and the Court again denied its request. See
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 4 of 11

    RODRÍGUEZ-RODRÍGUEZ ET AL. v.                                Page 4
    DOCTOR’S ASSOCIATES, LLC.



    Docket No. 20, Ex. 1 of Case No. 20-1095. The Court issued a

    final forfeiture order on August 23, 2019.

         On August 2, 2019, during the criminal forfeiture

    proceeding, Plaintiffs answered the arbitration demand and

    requested a stay in the arbitration proceeding until the

    forfeiture order was finalized, given that the Franchise

    Agreements that were the subject of the arbitration were also

    at issue in the criminal case. See Docket No. 1, ¶ 15. However,

    on September 18, 2019, the AAA notified Plaintiffs of the

    Award, under which the arbitrator ruled that Mr. Peña

    breached the terms of the Franchise Agreements by pleading

    guilty to bank fraud, and, as a result, all three Franchise

    Agreements were terminated with good cause. See Docket

    No. 1, Ex. 1. The arbitrator also ruled that Plaintiffs must “dis-

    identify” their Subway restaurants associated with the

    Franchise Agreements and Plaintiffs must pay $250 per day

    for each day after the issuance of the award that they continue

    to use the Subway name and trademarks. See id. Finally, the

    arbitrator ruled that Plaintiffs must abide by the post-

    termination and non-competition provisions contained in

    Franchise Agreement #21043 and pay all administrative costs

    and fees for the arbitration procedure. See id.

         On December 18, 2019, Plaintiffs filed this action seeking

    to vacate the Award of Arbitrator, arguing that the Doctor’s

    acted in “manifest disregard for the law” and exceeded its

    contractual authority in initiating the arbitration, as Mr.
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 5 of 11

    RODRÍGUEZ-RODRÍGUEZ ET AL. v.                                 Page 5
    DOCTOR’S ASSOCIATES, LLC.



    Peña’s rights under the Franchise Agreement had already

    been forfeited in the criminal matter. See Docket No. 1. Soon

    after, Doctor’s filed a separate action in this Court, seeking

    confirmation of the Award in accordance with the Federal

    Arbitration Act, 9 U.S.C. §§ 9-13 (“FAA”). See Docket No. 1 of

    Case No. 20-1095.

         Mr. Peña moved to dismiss Doctor’s’ petition pursuant

    to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

    arguing that the criminal forfeiture proceeding barred

    Doctor’s from attempting to establish its interest in the

    Franchise Agreements subject to forfeiture. See Docket No. 26

    in Case No. 20-1095. Ms. Rodríguez also moved to dismiss

    Doctor’s’ petition and to join Mr. Peña’s Motion to Dismiss.

    See Docket No. 21. Doctor’s opposed both Motions. See Docket

    Nos. 19, 28.

       II.     Standard of Review

         Under the FAA, a court’s review of an arbitration award

    is “extremely narrow and exceedingly deferential.” Ortíz-

    Espinosa v. BBVA Sec. of Puerto Rico, Inc., 852 F.3d 36, 47 (1st

    Cir. 2017). The court does “not sit as a court of appeal to hear

    claims of factual or legal error by an arbitrator to consider the

    merits    of   the   award.”    Asociación   de   Empleados     del

    E.L.A. v. Unión Internacional de Trabajadores de la Industria de

    Automóviles, 559 F.3d 44, 47 (1st Cir. 2009) (quoting Challenger

    Caribbean Corp. v. Union Gen. de Trabajadores de Puerto Rico, 903
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 6 of 11

    RODRÍGUEZ-RODRÍGUEZ ET AL. v.                                  Page 6
    DOCTOR’S ASSOCIATES, LLC.



    F.2d 857, 860 (1st Cir. 1990)). Our limited review applies

    “[e]ven where such error is painfully clear, [because] courts

    are not authorized to reconsider the merits of arbitration

    awards.” Advest, Inc. v. McCarthy, 914 F.2d 6, 8 (1st Cir. 1990)

    (quoting S.D. Warren Co. v. United Paperworkers Int’l Union,

    Local 1069, 845 F.2d 3, 7 (1st Cir. 1988)). The burden to

    establish that the arbitrator’s award should be set aside lies

    with the party seeking vacatur. See Ortíz-Espinosa, 852 F.3d at

    48.

          III.   Analysis

           We begin our analysis with the legal significance of the

    criminal forfeiture proceeding. Because Mr. Peña committed

    bank fraud in violation of 18 U.S.C. § 1344, the Court ordered

    that he forfeit any property derived from proceeds obtained

    as a result of the offense – his “rights title and interests” in

    Franchise Agreement #18256 and Franchise Agreement

    #21043, among others. United States v. Peña-Fernández, 401

    F.Supp.3d 223, 225-26 (D.P.R. 2019) (quoting 18 U.S.C. §

    983(a)(2)(B)); see also United States v. Catala, 870 F.3d 6, 11 (1st

    Cir. 2017) (explaining that forfeiture serves to separate a

    “criminal from his ill-gotten gains” and lessen “the economic

    power of unlawful activities” (internal quotations omitted)).

    Under the “relation back doctrine” in Section 853, “[a]ll rights,

    title, and interest in property [subject to forfeiture] vests in the

    United States upon the commission of the act giving rise to
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 7 of 11

    RODRÍGUEZ-RODRÍGUEZ ET AL. v.                              Page 7
    DOCTOR’S ASSOCIATES, LLC.



    forfeiture.” Id. at 226 (quoting 21 U.S.C. § 853(c)). This Court

    found in Mr. Peña’s criminal forfeiture proceeding that

    Section 853 allows the United States to “step into Peña’s

    shoes, ‘acquiring only the rights [he possessed] at the time of

    the criminal acts, and nothing more.’” Id. (quoting United

    States v. Huntington Nat’l Bank, 682 F.3d 429, 433 (6th Cir.

    2012)). Because Mr. Peña committed bank fraud from

    November 2011 to June 2015, the United States’ interests in

    his property vested in 2015 when he entered into the

    Franchise Agreements. United States v. Peña-Fernández, 378

    F.Supp.3d 130, 134 (D.P.R. 2019).

         We next turn to our authority to vacate the Award. The

    FAA allows a district court to vacate an arbitration award:

       (1) where the award was procured by corruption,
           fraud, or undue means;

       (2) where there was evident partiality or corruption
           in the arbitrators, or either of them;

       (3) where the arbitrators were guilty of misconduct
           in refusing to postpone the hearing, upon
           sufficient cause shown, or in refusing to hear
           evidence pertinent and material to the
           controversy; or of any other misbehavior by
           which the rights of any party have been
           prejudiced; or

       (4) where the arbitrators exceeded their powers, or
           so imperfectly executed them that a mutual,
           final, and definite award upon the subject
           matter submitted was not made.
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 8 of 11

    RODRÍGUEZ-RODRÍGUEZ ET AL. v.                               Page 8
    DOCTOR’S ASSOCIATES, LLC.



    9 U.S.C. § 10(a). Plaintiffs also invoke the “manifest disregard

    of the law” doctrine, a judicial construct that requires vacatur

    of an award that is: (1) “unfounded in reason and fact,” (2)

    “based on reasoning so palpably faulty that no judge, or

    group of judges, ever could conceivably have made such a

    ruling,” or (3) “mistakenly based on a crucial assumption that

    is concededly a non-fact.” Zayas v. Bacardí Corp., 524 F.3d 65,

    68 (1st Cir. 2008).

         However, while bearing in mind the deferential standard

    under which we operate in reviewing an arbitrator’s decision,

    we find that vacatur of the Award as to Franchise Agreement

    #18256 and Franchise Agreement #21043 is warranted under

    Section 10(a)(4) of the FAA considering the criminal forfeiture

    order. Given that the United States took over Mr. Peña’s role

    under the two Franchise Agreements, he was no longer a

    party with “rights, title and interest” to those contracts and

    therefore no longer bound by their terms, including the

    arbitration provision that was triggered by Doctor’s and that

    led to the Award. Thus, the Award is a legal nullity, as its only

    basis in law – the Franchise Agreements – no longer had any

    force against Mr. Peña in light of the criminal forfeiture order.

    Thus, we find, in accordance with Section 10(a)(4) of the FAA,

    that the arbitrator exceeded her powers by allowing the

    arbitration to proceed against a party (Mr. Peña) who was no

    longer bound to the arbitration clause that provided the basis

    for the proceeding. 9 U.S.C. § 10(a)(4). To be sure, we make no
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 9 of 11

    RODRÍGUEZ-RODRÍGUEZ ET AL. v.                                         Page 9
    DOCTOR’S ASSOCIATES, LLC.



    assessment of the merits of the Award, but rather hold that

    there was no legal basis to enter into the arbitration to begin

    with and it was therefore void ab initio. We therefore vacate

    the Award of Arbitrator, and grant Plaintiffs’ Motions to

    Dismiss, 3 as to Franchise Agreement #18256 and Franchise

    Agreement #21043.

         Plaintiffs’ main contention is that the “rights, title and

    interest” that were subject to the arbitration proceeding were

    already litigated in the criminal forfeiture proceeding, and for

    that reason Doctor’s was barred from using the arbitration

    proceeding to vindicate those same rights. They further argue

    that Doctor’s intentionally used the arbitration as a means of

    bypassing this Court’s decision in the criminal matter.

    However, Doctor’s argues that it merely exercised its

    contractual rights under the Franchise Agreements by

    terminating those Agreements for good cause and seeking

    declaratory relief from the AAA, and that the subjects of the



    3 In the criminal forfeiture matter, the Court found that the United States’
    rights under Franchise Agreement #18256 and Franchise Agreement
    #21043 vested upon commission of the illegal offenses by Mr. Peña
    because he used the proceeds from those offenses to enter into the
    Agreements. Peña-Fernández, 401 F.Supp.3d at 230. As such, the Court
    found that Ms. Rodríguez’s rights under those Agreements could not have
    vested prior to the criminal offenses, and therefore prior to the rights of
    the United States, meaning her rights under Franchise Agreement #18256
    and Franchise Agreement #21043 were also voided upon forfeiture. Id. The
    Court also found that no community property or “innocent spouse”
    exemption applied under the circumstances. Id. Thus, our analysis as to
    the vacatur of the Award of those Franchise Agreements as it pertains to
    Mr. Peña is the same as to Ms. Rodríguez.
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 10 of 11

     RODRÍGUEZ-RODRÍGUEZ ET AL. v.                               Page 10
     DOCTOR’S ASSOCIATES, LLC.



     criminal case and the arbitration proceeding are separate and

     distinct, factually and legally. Yet despite the parties’

     extensive arguments on the subject, whether there was

     procedural overlap between the criminal matter and the

     arbitration is immaterial. The effect of the criminal forfeiture

     proceeding was to remove Plaintiffs as parties to Franchise

     Agreement #18256 and Franchise Agreement #21043, with the

     United States taking their place. Consequently, the arbitration

     clause of those Agreements, and in turn the Award, no longer

     had any legal effect against Plaintiffs. As a result, the Award

     as it relates to the forfeited Franchise Agreements must be

     vacated.

          Lastly, we turn to Franchise Agreement #66058, which

     was not subject to forfeiture. Plaintiffs attempt to conflate that

     Agreement with the two Agreements that were subject to the

     criminal proceeding in order to contend that the Award

     should be vacated in its entirety. However, because Mr.

     Peña’s rights under Franchise Agreement #66058 were not

     forfeited to the United States, none of the reasons expounded

     supra for vacating Franchise Agreement #18256 and Franchise

     Agreement #21043 apply to Franchise Agreement #66058.

     Therefore, without an applicable exception warranting

     vacatur and keeping in mind the significant deference we owe

     the arbitrator, we confirm the Award summarily as to

     Franchise Agreement #66058 against both Plaintiffs.
Case 3:20-cv-01095-SCC Document 35 Filed 03/19/21 Page 11 of 11

     RODRÍGUEZ-RODRÍGUEZ ET AL. v.                           Page 11
     DOCTOR’S ASSOCIATES, LLC.



        IV.     Conclusion

        Having examined the arguments raised by the parties,

     Plaintiffs’ Motions to Dismiss at Docket Number 21 of Case

     Number 19-2138 and Docket Number 26 of Case Number 20-

     1095 are GRANTED in part and DENIED in part. The Award

     of Arbitrator is vacated as to Franchise Agreement #18256 and

     Franchise Agreement #21043 and is confirmed as to Franchise

     Agreement #66058. Having ruled on the merits of Mr. Peña’s

     renewed Motion to Dismiss, we find Mr. Peña’s earlier

     Motion to Dismiss at Docket Number 20 of Case Number 20-

     1095, MOOT.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 19th day of March 2021.

                    S/ SILVIA CARREÑO-COLL
                    UNITED STATES DISTRICT COURT JUDGE
